Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed in view of amendment of claim 1 submitted on 07/05/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raph Younghoon Kim on 08/09/2022.

The application has been amended as follows:   Claims 1, 7, 11, 14 and 17-18 are amended as follows.  It should be noted that the removal of the recitation “and optionally one or more elements from the group of rare earth metals, Mo, Cr, Zr, V, W, Co, Ni, B, Cu, Ca, with” in independent claims is to remove a redundancy ONLY.

1. 	(Currently Amended)  A method of producing a cold-rolled flat steel product coated with a metallic anticorrosion layer, the method comprising:
producing a steel melt containing in addition to iron and unavoidable impurities (in % by wt.) 
C: 0.01-0.35%, 
Mn: 2-4%, 
Si: 0.5-2.5%,
Nb: up to 0.2%,
Ti: up to 0.2%,
P: up to 0.1%,
Al: up to 1.5%,
S: up to 0.01%,
N: up to 0.1%,

Mo: up to 1%,
Cr: up to 3%,
Zr: up to 1%,
V: up to 1%,
W: up to 1%,
Co: up to 1%,
Ni: up to 2%,
B: up to 0.1%,
Cu: up to 3%, and
Ca: up to 0.015%,
casting the steel melt to give a preliminary product;
hot-rolling the preliminary product to give a hot strip, where the hot rolling end temperature is 820-1000°C;
coiling the hot strip to give a coil, where the coiling temperature is in the range from room temperature to 750°C;
annealing the hot strip at an annealing temperature of more than 530°C and up to 950°C over an annealing time of 24-50 hours; 
cold-rolling the annealed hot strip to give a cold-rolled flat steel product in one or more stages with a total cold rolling level of at least 45%;
finally annealing the cold-rolled flat steel product at a final annealing temperature of 650-920°C over an annealing time of 240-1500 seconds, the final annealing of the cold-rolled flat steel product generating an Si enrichment layer between a surface and a base material of the cold-rolled and finally annealed flat steel product, the maximum Si content of which is higher by a factor between 3 and 8 than the Si content of the base material, and which has a depth between 10 nm and 1 µm; and
applying a metal anticorrosion layer based on zinc by electrolytic galvanization or hot dip galvanization of the cold-rolled and finally annealed flat steel product.

                    7.(Currently Amended) The method as claimed in claim 1, wherein the final annealing of the cold-rolled flat steel product is performed over an annealing time of 240 to 900 seconds.


11. 	(Currently Amended)  A cold-rolled, finally annealed and coated flat steel product, wherein
the flat steel product contains in addition to iron and unavoidable impurities (in % by wt.):
C: 0.01-0.35%,
Mn: 2-4%,
Si: 0.5-2.5%,
Nb: up to 0.2%,
Ti: up to 0.2%,
P: up to 0.1%
Al: up to 1.5%,
S: up to 0.01%,
N: up to 0.1%,

Mo: up to 1%,
Cr: up to 3%,
Zr: up to 1%,
V: up to 1%,
W: up to 1%,
Co: up to 1%,
Ni: up to 2%,
B: up to 0.1%,
Cu: up to 3%, and
Ca: up to 0.015%, 
the cold-rolled, finally annealed and coated flat steel product is produced by casting the steel melt to give a preliminary product;
hot-rolling the preliminary product to give a hot strip, where the hot rolling end temperature is 820-1000°C;
coiling the hot strip to give a coil, where the coiling temperature is in the range from room temperature to 750°C;
annealing the hot strip at an annealing temperature of more than 530°C and up to 950°C over an annealing time of 24-50 hours; 
cold-rolling the annealed hot strip to give a cold-rolled flat steel product in one or more stages with a total cold rolling level of at least 45%; and
finally annealing the cold-rolled flat steel product at a final annealing temperature of 650-920°C over an annealing time of 240-1500 seconds, and wherein
the cold-rolled and finally annealed flat steel product 
contains an Si enrichment layer between a surface and a base material of the cold-rolled and finally annealed flat steel product that has a depth between 10 nm and 1 µm and has a maximum Si content higher by a factor between 3 and 8 than the Si content of the base material, and 
has been coated with a metallic anticorrosion layer based on zinc that has been produced by electrolytic galvanization or hot dip galvanization of the cold-rolled and finally annealed flat steel product.

14. 	(Currently Amended)  The cold-rolled, finally annealed and coated flat steel product as claimed in claim 11, wherein
Si: 0.6-2.0%


17. 	(Currently Amended)  The cold-rolled, finally annealed and coated flat steel product as claimed in claim 11, wherein
Nb: up to 0.1% and/or 
Ti: 0.001-0.1% and/or
Al: up to 0.5%.

18. 	(Currently Amended)  The cold-rolled, finally annealed and coated flat steel product as claimed in claim 11, wherein
Cr: up to 0.1% and/or
Co: up to 0.1% and/or
Ni: up to 0.1% and/or
Cu: up to 0.1%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Haga (JP2013032582) and EP’353 (EP2383353A2).
Haga discloses a method of producing cold rolled steel sheet (Table 1 Inventive Steel K) has all elemental compositions within presently claim 1 required range as illustrated in Table 1 (Page 4 of previous office action 04/05/2022).
Haga’s Inventive Example No 15 of Table 2 (paragraph [0081]) using same Inventive Steel K has a hot rolled strip annealing time for 1 hour (Col 11 of Table 2).  Haga’s broad range of hot rolled strip annealing time is less than 20 hours.  In addition, Haga teaches away annealing time longer than 20 hours such that the productivity deteriorates. (Paragraph [0066]).
EP’353 discloses a process of making cold rolled steel sheet which the steel sheet has similar compositions (paragraph [0013]) and similar process of making (paragraph [0031]).  However, EP’353 does not disclose annealing the hot rolled strip between 24-50 hours as amended by instant claim 1.  EP’353 also does not disclose annealing the cold rolled strip (i.e. instant claim 1 required finally annealing the cold rolled flat steel product) between 240-1500 seconds as amended by instant claim 1.
None of the cited art discloses the hot rolled strip annealing time and cold rolled strip annealing time. Applicant has disclosed the long hot strip and final annealing times produce an effect that promotes the formation of the initial Si enrichment layer (during hot rolled strip annealing) and the final Si enrichment layer (during the final annealing step) (instant application PGPUB paragraph [0044]-[0045]).  Hence, it is not reasonable to arrive at instant claims 1 and 11 required “an Si enrichment layer between a surface and a base material of the cold-rolled and finally annealed flat steel product, the maximum Si content of which is higher by a factor between 3 and 8 than the Si content of the base material, and which has a depth between 10 nm and 1 µm”.
No prior art can be found to disclose a process of making cold rolled steel sheet comprising the compositions of the steel sheet and process steps including hot rolled strip annealing time and final annealing time as required by instant claims 1 and 11.
Hence, instant claims 1-20 are in condition for allowance.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733